Exhibit 10.5

SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of [●], 201[●],
is by and among Bitcoin Shop Inc., a Nevada corporation (the “Company”), Coin
Outlet Inc. a Delaware corporation (“Coin Outlet”), and the shareholders of Coin
Outlet signatory hereto (the “Holder” or “Holders”).  Each of the parties to
this Agreement is individually referred to herein as a “Party” and collectively
as the “Parties.”
 
BACKGROUND


The Holders own, in the aggregate, all of the common stock in Coin Outlet (the
“Shares”).  The Holders have agreed to transfer [●] of the Shares to the Company
in exchange for an aggregate of [●] newly issued shares of common stock, par
value $0.001 per share, of the Company, (the “Company Stock”).
 
The Board of Directors of the Company and Coin Outlet has each determined that
it is desirable to effect this share exchange.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01. Exchange by the Holders.  At the Closing (as defined in Section
1.02), the Holders shall sell, transfer, convey, assign and deliver to the
Company [●] of the Shares free and clear of all Liens in exchange for an
aggregate of [●] shares of Company Stock, which shall be issued and delivered in
such amounts as set forth under each Holder’s name on Schedule A attached
hereto.
 
SECTION 1.02. Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on such
date that all conditions precedent and obligations of the Parties to consummate
such Transactions contemplated hereby and set forth in Article VI are satisfied
or waived, at such location to be determined by Coin Outlet and Company, or such
other date and time as the Parties may mutually determine (the “Closing Date”).
 
ARTICLE II
 
Representations and Warranties of the Holders
 
Each Holder, individually, and not with respect to or on behalf of any other
Holder, hereby represents and warrants to the Company, as follows:
 
SECTION 2.01. Good Title.  The Holder is the record and beneficial owner, and
has good and marketable title to his Shares, with the right and authority to
sell and deliver such Shares to Company as provided herein.  The Holder owns the
Shares free and clear of all any and all liens, claims, encumbrances, preemptive
rights, right of first refusal and adverse interests of any kind. Upon
registering of the Company as the new owner of such Shares in the register of
Coin Outlet, the Company will receive good title to such Shares, free and clear
of all liens, security interests, pledges, equities and claims of any kind,
voting trusts, agreements among Holders and other encumbrances (collectively,
“Liens”).
 
SECTION 2.02. Power and Authority.  All acts required to be taken by the Holder
to enter into this Agreement and to carry out the Transactions have been
properly taken.  This Agreement constitutes a legal, valid and binding
obligation of the Holders, enforceable against such Holder in accordance with
the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.03. No Conflicts.  The Holder has the requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and otherwise to carry out the Holder’s obligations hereunder.  No consent,
approval or agreement of any individual or entity is required to be obtained by
the Holder in connection with the execution and performance by the Holder of
this Agreement or the execution and performance by the Holder of any agreements,
instruments or other obligations entered into in connection with this
Agreement.  The execution and delivery of this Agreement by the Holder and the
performance by the Holder of his obligations hereunder in accordance with the
terms hereof: (i) will not require the consent of any third party or any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (“Governmental Entity”) under
any Laws (as defined below); (ii) will not violate any Laws applicable to such
Holder; and (iii) will not violate or breach any contractual obligation to which
such Holder is a party.
 
SECTION 2.04. No Finder’s Fee.  The Holder has not created any obligation for
any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that Coin Outlet or the Company will be responsible for.
 
SECTION 2.05. Purchase Entirely for Own Account.  The Company Stock proposed to
be acquired by the Holder hereunder will be acquired for investment for his own
accounts, and not with a view to the resale or distribution of any part thereof,
and the Holder has no present intention of selling or otherwise distributing the
Company Stock except in compliance with applicable securities laws.
 
SECTION 2.06. Available Information.  The Holder has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of an investment in the Company.
 
SECTION 2.07. Non-Registration. The Holder understands that the shares of
Company Stock have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and, if issued in accordance with the provisions
of this Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Holder’s representations as expressed herein.
 
SECTION 2.08. Restricted Securities. The Holder understands that the Company
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Holder pursuant
hereto, the Company Stock would be acquired in a transaction not involving a
public offering.  The Holder further acknowledges that if the Company Stock is
issued to the Holder in accordance with the provisions of this Agreement, such
Company Stock may not be resold without registration under the Securities Act or
the existence of an exemption therefrom.  The Holder represents that he is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.
 
SECTION 2.09. Legends.  It is understood that the shares of Company Stock will
bear the following legend or another legend that is similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
 
 

--------------------------------------------------------------------------------

 
 
THESE SECURITIES ARE SUBJECT TO THE TERMS OF A LOCK-UP AGREEMENT AND MAY NOT BE
TRASFERRED, SOLD OR ASSIGNED OTHER THAN A PERMITTED THEREIN, A COPY OF WHICH IS
ON FILE WITH THE SECRETARY OF THE COMPANY.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10. Accredited Investor.  The Holder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act.
 
SECTION 2.11. Holder Acknowledgment.  There is no private or governmental
action, suit, proceeding, claim, arbitration or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the Holder’s knowledge,
threatened against Coin Outlet, or any of Coin Outlet’s assets or
properties.  There is no judgment, decree or order against the Holder of Coin
Outlet that could prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement. There are no material claims, actions, suits,
proceedings, inquiries, labor disputes or investigations pending or, to the
Holder’s or Coin Outlet’s knowledge, threatened against the Holder or Coin
Outlet or any of Coin Outlet's assets, at law or in equity or by or before any
governmental entity or in arbitration or mediation. No bankruptcy, receivership
or debtor relief proceedings are pending or, to the Holder’s knowledge,
threatened against Coin Outlet.  Coin Outlet has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign Law, judgment, decree, injunction or order,
applicable to it, the conduct of its business, or the ownership or operation of
its business.  References in this Agreement to “Laws” shall refer to any laws,
rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order). The Holder is aware of Coin
Outlet’s business affairs and financial condition and has reached an informed
and knowledgeable decision to sell the Shares.  The Holder has access to and has
reviewed the Company’s filings with the Securities and Exchange Commission, at
WWW.SEC.GOV, including the “Risk Factors” contained therein.


The Holder acknowledges that he has read the representations and warranties of
Coin Outlet set forth in Article III herein and such representations and
warranties are, to the best of his knowledge, true and correct as of the date
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of Coin Outlet
 
Coin Outlet and each of the Holders, represent and warrant, to their knowledge,
to the Company, except as set forth in a schedule (the “Coin Outlet Disclosure
Schedule”), regardless of whether or not Coin Outlet Disclosure Schedule is
referenced with respect to any particular representation or warranty, as
follows:


SECTION 3.01. Organization, Standing and Power.  Coin Outlet is duly
incorporated or organized, validly existing and in good standing under the laws
of the State of Delaware and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Coin Outlet, a material adverse
effect on the ability of Coin Outlet to perform its obligations under this
Agreement or on the ability of Coin Outlet to consummate the Transactions (a
“Coin Outlet Material Adverse Effect”).  Coin Outlet is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Coin Outlet
Material Adverse Effect.  Coin Outlet has delivered to the Company true and
complete copies of the Articles of Incorporation of Coin Outlet, as amended to
the date of this Agreement and the Bylaws of Coin Outlet, as amended to the date
of this Agreement (as so amended, collectively the “Coin Outlet Charter
Documents”).  Coin Outlet does not have any subsidiaries.
 
SECTION 3.02. Capital Structure.  The authorized capital structure of Coin
Outlet consists of shares in Coin Outlet, 100% all of which are outstanding and
held by such individuals and in such percentages as are set forth on Coin Outlet
Disclosure Schedule.  All outstanding shares of Coin Outlet are duly authorized,
validly issued, fully paid and non assessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of its state of formation, Coin Outlet Charter
Documents or any Contract (as defined in Section 3.04) to which Coin Outlet is a
party or otherwise bound.  No other Shares of Coin Outlet are issued, reserved
for issuance or outstanding. There are no bonds, debentures, notes or other
indebtedness of Coin Outlet having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Shares may vote (“Voting Coin Outlet Debt”).  Except for the warrants
issued to the Company or as otherwise set forth herein, as of the date of this
Agreement, there are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which Coin Outlet is a party or by which Coin Outlet is bound (i)
obligating Coin Outlet to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares or other equity interests in, or any
security convertible or exercisable for or exchangeable into any shares or other
equity interest in, Coin Outlet or any Voting Coin Outlet Debt, (ii) obligating
Coin Outlet to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking or (iii)
that give any person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of the
Shares of Coin Outlet.
 
SECTION 3.03. Authority; Execution and Delivery; Enforceability.  Coin Outlet
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by
Coin Outlet of this Agreement and the consummation by Coin Outlet of the
Transactions have been duly authorized and approved by the Board of Directors of
Coin Outlet and no other corporate proceedings on the part of Coin Outlet are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against Coin Outlet in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which Coin Outlet is subject.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.04. No Conflicts; Consents.
 
(a) The execution and delivery by Coin Outlet of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Coin Outlet under any provision of (i) Coin Outlet
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which Coin Outlet is a party or by which any of its respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to Coin Outlet or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Coin Outlet Material Adverse Effect.
 
(b) Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to Coin Outlet in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.
 
SECTION 3.05. Taxes.
 
(a) Coin Outlet has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Coin Outlet Material
Adverse Effect.  All Taxes shown to be due on such Tax Returns, or otherwise
owed, have been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Coin Outlet Material Adverse Effect.  There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of Coin Outlet know of no basis for any such
claim.
 
(b) If applicable, Coin Outlet has established an adequate reserve reflected on
its financial statements for all Taxes payable by Coin Outlet (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against Coin Outlet, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Coin Outlet Material Adverse
Effect.
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.06. Benefit Plans.  Coin Outlet does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Coin Outlet (collectively, “Coin Outlet Benefit
Plans”).  As of the date of this Agreement, there are no employment, consulting,
indemnification, severance or termination agreements or arrangements between
Coin Outlet and any current or former employee, officer or director of Coin
Outlet, nor does Coin Outlet have any general severance plan or policy.
 
SECTION 3.07. Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting Coin Outlet,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”).  Neither
Coin Outlet nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
SECTION 3.08. Compliance with Applicable Laws.  To the best of its knowledge,
Coin Outlet is in material compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Coin Outlet Material Adverse
Effect.  This Section 3.08 does not relate to matters with respect to Taxes,
which are the subject of Section 3.05.
 
SECTION 3.09. Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Coin Outlet.
 
SECTION 3.10. Contracts.  There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of Coin Outlet and its Subsidiaries taken as a
whole.  Coin Outlet is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Coin Outlet Material Adverse Effect.  Coin
Outlet’s execution of this Agreement and the consummation of the Transactions
contemplated herein would not violate any Contract to which Coin Outlet or any
of its Subsidiaries is a party nor will the execution of this Agreement or the
consummation of the Transactions consummated hereby violate or trigger any
“change in control” provision or covenant in any Contract to which Coin Outlet
is a party.
 
SECTION 3.11. Title to Properties.  Coin Outlet does not own any real
property.  Coin Outlet has sufficient title to, or valid leasehold interests in,
all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which Coin
Outlet has leasehold interests, are free and clear of all Liens other than those
Liens that, in the aggregate, do not and will not materially interfere with the
ability of Coin Outlet to conduct business as currently conducted.
 
SECTION 3.12. Intellectual Property.  Coin Outlet owns, or is validly licensed
or otherwise has the right to use, all Intellectual Property (the “Intellectual
Property Rights”) which are material to the conduct of the business of Coin
Outlet taken as a whole.  Coin Outlet Disclosure Schedule sets forth a
description of all Intellectual Property Rights which are material to the
conduct of the business of Coin Outlet taken as a whole.  No claims are pending
or, to the knowledge of Coin Outlet, threatened that Coin Outlet is infringing
or otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.  To the knowledge of Coin Outlet, no person is
infringing the rights of Coin Outlet with respect to any Intellectual Property
Right other than as to which Coin Outlet has the full right and power to bring
action and to enforce such Intellectual Property Right, and receive the entirety
of the proceeds thereof, by way of judgment settlement or otherwise, and no
third-party has any such claims or rights.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.13. Transactions With Affiliates and Employees.  None of the Holders
of Coin Outlet and, to the knowledge of Coin Outlet, none of the employees of
Coin Outlet is presently a party to any transaction with Coin Outlet (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Coin Outlet, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 3.14. Application of Takeover Protections.  Coin Outlet has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Coin Outlet
Charter Documents or the laws of its state of formation that is or could become
applicable to the Holders as a result of the Holders and Coin Outlet fulfilling
their obligations or exercising their rights under this Agreement, including,
without limitation, the issuance of the Company Stock and the Holders’ ownership
of the Company Stock.
 
SECTION 3.15. Labor Matters.  There are no collective bargaining or other labor
union agreements to which Coin Outlet is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of Coin Outlet, is imminent
with respect to any of the employees of Coin Outlet.
 
SECTION 3.16. ERISA Compliance; Excess Parachute Payments.  Coin Outlet does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Coin Outlet Benefit Plan for the benefit of any current or former
employees, consultants, officers or directors of Coin Outlet.
 
SECTION 3.17. No Additional Agreements.  Coin Outlet does not have any agreement
or understanding with the Holders with respect to the Transactions other than as
specified in this Agreement.
 
SECTION 3.18. Investment Company.  Coin Outlet is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.19. Disclosure.  All disclosure provided to the Company regarding Coin
Outlet, its business and the Transactions, furnished by or on behalf of Coin
Outlet (including Coin Outlet’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.20. Absence of Certain Changes or Events.  Except in connection with
the Transactions, since inception, Coin Outlet has conducted its business only
in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of Coin Outlet, except changes in the ordinary course of business that
have not caused, in the aggregate, a Coin Outlet Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Coin Outlet Material Adverse Effect;
 
 
 

--------------------------------------------------------------------------------

 


(c) any waiver or compromise by Coin Outlet of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by Coin Outlet, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Coin Outlet Material
Adverse Effect;
 
(e) any material change to a material Contract by which Coin Outlet or any of
its assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by Coin Outlet, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair Coin Outlet’s ownership or use
of such property or assets;
 
(g) any loans or guarantees made by Coin Outlet to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(h) any alteration of Coin Outlet’s method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the Holders or any purchase, redemption or agreements to purchase or
redeem any Shares;
 
(j) any issuance of equity securities to any officer, director or affiliate; or
 
(k) any arrangement or commitment by Coin Outlet to do any of the things
described in this Section.
 
SECTION 3.21. Foreign Corrupt Practices.  Neither Coin Outlet, nor, to Coin
Outlet’s knowledge, any director, officer, agent, employee or other person
acting on behalf of Coin Outlet has, in the course of its actions for, or on
behalf of, Coin Outlet (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
SECTION 3.23                                Licenses and Permits.  Coin Outlet
has obtained and maintains all material federal, state, local and foreign
licenses, permits, consents, approvals, registrations, memberships,
authorizations and qualifications required to be maintained in connection with
the operations of Coin Outlet as presently conducted and as proposed to be
conducted.  Coin Outlet is not in default under any of such licenses, permits,
consents, approvals, registrations, memberships, authorizations and
qualifications.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.24                                Environmental Laws.  Coin Outlet (i)
is in compliance in all material respects with any and all Environmental Laws
(as hereinafter defined), (ii) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) is in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Coin Outlet
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.


SECTION 3.25                                 Indebtedness.  Coin Outlet (i) does
not have any outstanding Indebtedness (as defined below), (ii) is not in
violation of any term of or is in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Coin Outlet
Material Adverse Effect, and (iii) is not a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of Coin Outlet's officers, has or is expected to have a Coin Outlet
Material Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, a government or any department or agency thereof
and any other legal entity.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
 
Representations and Warranties of the Company
 
The Company represents and warrants as follows to the Holders and Coin Outlet,
that, except as set forth in Company SEC Documents (as defined in Section
4.06(a) herein) or in a Disclosure Schedule delivered by the Company to Coin
Outlet and the Holders (the “Company Disclosure Schedule”):
 
SECTION 4.01. Organization, Standing and Power.  The Company is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse
Effect”).  The Company is duly qualified to do business in each jurisdiction
where the nature of its business or their ownership or leasing of its properties
make such qualification necessary and where the failure to so qualify would
reasonably be expected to have a Company Material Adverse Effect.  The Company
has delivered to Coin Outlet true and complete copies of the Articles of
Incorporation of the Company, as amended to the date of this Agreement (as so
amended, the “Company Charter”), and the Bylaws of the Company, as amended to
the date of this Agreement (as so amended, the “Company Bylaws”).
 
SECTION 4.02. Subsidiaries; Equity Interests.  Except as set forth in the
Company SEC Documents, the Company does not own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest in any person.
 
SECTION 4.03. Capital Structure.  The authorized capital stock of the Company
consists of Nine Hundred and Seventy Five Million (975,000,000) shares of common
stock, par value $0.001 per share, and Twenty Million (20,000,000) shares of
preferred stock, par value $0.001 per share, of which (i) [●] shares of Company
Stock referenced on the SEC Reports are issued and outstanding (ii) [●] shares
of Preferred Stock are outstanding, and (iii) no shares of Company Stock or
preferred stock are held by the Company in its treasury.  Company has [●]
warrants and [●] stock options outstanding.  No other shares of capital stock or
other voting securities of the Company are issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Company are,
and all such shares that may be issued prior to the date hereof will be when
issued, duly authorized, validly issued, fully paid and non-assessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the Nevada Revised Statutes, the Company Charter, the Company
Bylaws or any Contract to which the Company is a party or otherwise
bound.  There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Company
Stock may vote (“Voting Company Debt”).  Except as set forth in the Company SEC
Documents or the Company Disclosure Schedule, as of the date of this Agreement,
there are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Company is a party or by which it is bound (i) obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company or any Voting Company Debt, (ii)
obligating the Company to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company.   Except as set forth in the Company SEC
Documents or the Company Disclosure Schedule, the Company is not a party to any
agreement granting any security holder of the Company the right to cause the
Company to register shares of the capital stock or other securities of the
Company held by such security holder under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.04. Authority; Execution and Delivery; Enforceability.  The execution
and delivery by the Company of this Agreement and the consummation by the
Company of the Transactions have been duly authorized and approved by the Board
of Directors of the Company and no other corporate proceedings on the part of
the Company are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Company of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Company under, any provision of
(i) the Company Charter or Company Bylaws, (ii) any material Contract to which
the Company is a party or by which any of its properties or assets is bound or
(iii) subject to the filings and other matters referred to in Section 4.05(b),
any material Judgment or material Law applicable to the Company or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”), and (B) filings under state “blue
sky” laws, as each may be required in connection with this Agreement and the
Transactions.
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a) The Company has filed all required filings with the SEC since May 12, 2010,
pursuant to Sections 13 and 15 of the Exchange Act, as applicable (the “Company
SEC Documents”).
 
(b) As of its respective filing date, each Company SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Company SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Company SEC Document has been revised or superseded by a later filed Company SEC
Document, none of the Company SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Except as set forth
in the Company SEC Documents, the financial statements of the Company included
in the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with the U.S.
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the financial position of
Company as of the dates thereof and the results of its operations and cash flows
for the periods shown (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(c) Except as set forth in the Company SEC Documents, as of the date of filing
thereof, the Company has no liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) required by GAAP to be set forth on
a balance sheet of the Company or in the notes thereto.  All Company Liabilities
due after the date hereof are set forth in the Company Disclosure Schedule.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.07. Absence of Certain Changes or Events.  Except as disclosed in the
Company SEC Documents or in the Company Disclosure Schedule, from the date of
the most recent audited financial statements included in the Company SEC
Documents to the date of this Agreement, the Company has conducted its business
only in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Company SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Company Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Company;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;
 
(i) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;
 
(k) any alteration of the Company’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Company stock option plans; or
 
(m) any arrangement or commitment by the Company to do any of the things
described in this Section 4.07.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.08. Taxes.
 
(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  All Taxes shown to be due on such Tax Returns,
or otherwise owed, has been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect.
 
(b) The most recent financial statements contained in the Company SEC Documents
reflect an adequate reserve for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Company.  The Company is not bound by any
agreement with respect to Taxes.
 
SECTION 4.09. Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Company SEC Documents to the
date of this Agreement, except as set forth in the Company SEC Documents or the
Company Disclosure Schedule, there has not been any adoption or amendment in any
material respect by Company of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Company (collectively,
“Company Benefit Plans”).  As of the date of this Agreement, except as disclosed
in the Company SEC Documents or the Company Disclosure Schedule, there are not
any employment, consulting, indemnification, severance or termination agreements
or arrangements between the Company and any current or former employee, officer
or director of the Company, nor does the Company have any general severance plan
or policy.
 
SECTION 4.10. ERISA Compliance; Excess Parachute Payments.  The Company does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Company Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Company.
 
SECTION 4.11. Litigation.  Except as disclosed in the Company SEC Documents or
the Company Disclosure Schedule, there is no Action which (i) adversely affects
or challenges the legality, validity or enforceability of any of this Agreement
or the Company Stock or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Company Material Adverse Effect and neither the Company nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
SECTION 4.12. Compliance with Applicable Laws.  Except as disclosed in the
Company SEC Documents or the Company Disclosure Schedule, the Company is in
compliance with all applicable Laws, including those relating to occupational
health and safety, the environment, export controls, trade sanctions and
embargoes, except for instances of noncompliance that, individually and in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Company
Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.13. Contracts.  Except as disclosed in the Company SEC Documents or
the Company Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company taken as a whole.  The Company is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.
 
SECTION 4.14. Title to Properties.  The Company has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Company has leasehold interests, are free and clear of
all Liens and except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Company to conduct business as
currently conducted.  The Company has complied in all material respects with the
terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.
 
SECTION 4.15. Intellectual Property.  The Company owns, or is validly licensed
or otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Company taken as a whole.  The
Company Disclosure Schedule sets forth a description of all Intellectual
Property Rights which are material to the conduct of the business of the Company
taken as a whole.  No claims are pending or, to the knowledge of the Company,
threatened that the Company is infringing or otherwise adversely affecting the
rights of any person with regard to any Intellectual Property Right.  To the
knowledge of the Company, no person is infringing the rights of the Company with
respect to any Intellectual Property Right.
 
SECTION 4.16. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Company is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company.
 
SECTION 4.17. Transactions With Affiliates and Employees.  Except as set forth
in the Company SEC Documents or the Company Disclosure Schedule, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
SECTION 4.18. Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Holders as a result of the Holders and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Company Stock and the
Holders’ ownership of the Company Stock.
 
SECTION 4.19. No Additional Agreements.  The Company does not have any agreement
or understanding with any Holder with respect to the Transactions other than as
specified in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE V

 
Deliveries
 
SECTION 5.01. Deliveries of the Holders.
 
Unless such deliveries are waived by Company, in whole or in part, at Closing as
a further condition thereof, at or prior to the Closing, Coin Outlet shall
deliver to the Company:
 
(a) this Agreement executed by all of the Holders as such Holders are
constituted on the date of Closing; (executed counterparts hereof by each of the
Assignees (as defined below) or original subscribers for Coin Outlet Shares (or
their designees reasonably acceptable to Company);
 
(b) a certificate executed by each Holder confirming the accuracy of each of the
representations and warranties herein as of the Closing Date, stating that such
persons shall be the only owners of the Shares of Coin Outlet and covering such
additional matters as the Company may request;
 
(c) a fully executed assignment or subscription agreements or other evidence of
the ownership of the Shares and that upon Closing such persons shall have the
rights to receive the Company Shares referenced below (the “Assignees”);
 
(d) a Lockup Agreement, substantially in the form attached hereto as Exhibit A
executed by Coin Outlet, each of its Holders and each of the Assignees, which
Lockup Agreements may only be released by the Board of Directors of the Company;
 
(e) a certificate certified by an officer of the certifying that, at Closing,
Coin Outlet shall own and possess valid title to each of the patents and
applications set forth on Coin Outlet Disclosure Schedule and all of the
Intellectual Property Rights.
 
SECTION 5.02. Deliveries of the Company.  At Closing, the Company shall deliver
to Coin Outlet:
 
(a) a copy of this Agreement executed by the Company.
 
(b) promptly following the Closing, the Company shall deliver to the Holders,
certificates representing the new shares of Company Stock issued to the Holders
in such amounts as set forth on Schedule A, annexed hereto.
 
SECTION 5.03. Deliveries of Coin Outlet.  At Closing, Coin Outlet shall deliver
to the Company:
 
(a) this Agreement executed by Coin Outlet.
 
(b) a certificate from Coin Outlet, signed by its Secretary certifying that the
attached copies of Coin Outlet’s Charter Documents and resolutions of the Board
of Directors of Coin Outlet approving this Agreement and the Transactions, are
all true, complete and correct and remain in full force and effect; and
 
(c) if requested, the results of UCC, judgment lien and tax lien searches with
respect to Coin Outlet, the results of which indicate no liens on the assets of
Coin Outlet.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI

 
Conditions to Closing
 
SECTION 6.01. Holders and Coin Outlet Conditions Precedent.  The obligations of
the Holders and Coin Outlet to enter into and complete the Closing is subject,
at the option of the Holders and Coin Outlet, to the fulfillment on or prior to
the Closing Date of the following conditions.
 
(a) Representations and Covenants. The representations and warranties of the
Company contained in this Agreement shall be true in all material respects on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date.  The Company shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Company on or prior to the Closing
Date.  The Company shall have delivered to the Holders and Coin Outlet, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of Coin
Outlet or the Holders, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since the date as first
set forth above which has had or is reasonably likely to cause a Company
Material Adverse Effect.
 
(d) SEC Reports.  The Company shall have filed all reports and other documents
required to be filed by Company under the U.S. federal securities laws through
the Closing Date.
 
(e) OTCBB Quotation.  The Company shall have maintained its status as a company
whose common stock is quoted on the Over-the-Counter Bulletin Board or shall be
listed on a nationally recognized exchange and the Company shall not have
received any notice that any reason shall exist as to why such status shall not
continue immediately following the Closing.
 
(f) Deliveries.  The deliveries specified in Section 5.02 shall have been made
by the Company.
 
(g) No Suspensions of Trading in Company Stock.  Trading in the Company Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.
 
SECTION 6.02. Company Conditions Precedent.  The obligations of the Company to
enter into and complete the Closing are subject, at the option of the Company,
to the fulfillment on or prior to the Closing Date of the following conditions,
any one or more of which may be waived by the Company in writing.
 
(a) Representations and Covenants.  The representations and warranties of the
Holders and Coin Outlet contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Holders and Coin Outlet shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Holders and Coin Outlet on or prior to the Closing Date.  Coin Outlet shall have
delivered to the Company a certificate, dated the Closing Date, to the foregoing
effect.
 
 
 

--------------------------------------------------------------------------------

 


(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of Coin Outlet.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since inception which
has had or is reasonably likely to cause a Coin Outlet Material Adverse Effect.
 
(d) Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Holders and Coin Outlet, respectively.
 
(e) Post-Closing Capitalization.  At Closing, the authorized capitalization, and
the number of issued and outstanding Shares of Coin Outlet, on a fully-diluted
basis, shall be described in Coin Outlet Disclosure Schedule.
 
(f) Satisfactory Completion of Due Diligence.  The Company shall have completed
its legal, accounting and business due diligence of Coin Outlet and the results
thereof shall be satisfactory to the Company in its sole and absolute
discretion.
 
(g) Holders Lockup Agreements.  Each Holder shall have executed and delivered
the Lockup Agreement, in the form attached hereto as Exhibit A, to the Company,
at the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
Covenants
 
SECTION 7.01. Public Announcements.  The Company and Coin Outlet will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.  Further Coin Outlet
agrees that so long as the Company owns Shares in Coin Outlet; Coin Outlet will
include reference to the Company’s ownership in its business description used in
any press releases and include the Company’s stock ticker symbol
(“Ticker”).  The Company at its discretion, and from time to time, may request
Coin Outlet to cease inclusion of its business description and Ticker.
 
SECTION 7.02. Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.03. Continued Efforts.  Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 7.04. Exclusivity.  Subject to any fiduciary obligations applicable to
their respective boards of directors, each of the Company and Coin Outlet shall
not (and shall not cause or permit any of their affiliates to) engage in any
discussions or negotiations with any person or take any action that would be
inconsistent with the Transactions and that has the effect of avoiding the
Closing contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
Miscellaneous
 
SECTION 8.01. Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Company, to:
Bitcoin Shop Inc.
1901 North Fort Myer Drive, Suite #1105
Arlington, VA  22209
Attn:  Charles Allen - Chief Executive Officer


With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Harvey Kesner


If to Coin Outlet, to:
Coin Outlet Inc.
205 E Davis Street, Suite B
Burlington, NC 27215
Attn:  Eric Grill - Chief Executive Officer


With a copy to:
Perkins Coie LLP
700 13th Street
Washington, DC 20005
Attn:  Jacob Farber


If to the Holders to the address set forth on the signature page hereto
 
SECTION 8.02. Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
Coin Outlet, Company and the Holders.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
SECTION 8.03. Replacement of Securities.  If any certificate or instrument
evidencing any Company Stock is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument.  If a replacement certificate or instrument evidencing any Company
Stock is requested due to a mutilation thereof, the Company may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 8.04. Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Holders,
Company and Coin Outlet will be entitled to specific performance under this
Agreement.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
SECTION 8.05. Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
SECTION 8.06. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 8.07. Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and facsimile or electronic delivery of this Agreement is legal, valid
and binding for all purposes.
 
SECTION 8.08. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with Coin Outlet Disclosure Schedule and the Company Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies. All provisions of this Agreement
that by their nature are intended to survive the Closing and the termination of
this Agreement shall so survive, including, without limitation, the
representations and warranties contained herein.
 
SECTION 8.09. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws.  Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in New York and the
parties hereby waive any and all rights to trial by jury.
 
SECTION 8.10. Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
SECTION 8.11                                Additional
Deliverables.                                           From time to time after
the date hereof and without further consideration, the parties shall execute and
deliver, or cause to be executed and delivered, to any other party such further
instruments of sale, assignment, transfer and delivery, and take such other
action as such other party may reasonably request in order to consummate the
transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.
 


The Company:
BITCOIN SHOP INC.
 
By: ________________________
Name:   Charles Allen
Title:   Chief Executive Officer
 
Coin Outlet:
COIN OUTLET INC.
 
By:______________________
Name:  Eric Grill
Title:   Chief Executive Officer








AGREED AND ACCEPTED:




The Holders:


__________________________
Eric Grill


 
 

--------------------------------------------------------------------------------

 



Schedule A


Name and Address of Holder
Number of Shares Being Exchanged
Number of Shares of Company Stock to be Received by Holder
   Eric Grill
   [●]
 
[●]
[●]
   TOTAL
[●]
[●]






 
 

--------------------------------------------------------------------------------

 


Exhibit A
Form of Lock-Up Agreement



 
 

--------------------------------------------------------------------------------

 


Coin Outlet Disclosure Schedule


[●]

 
 

--------------------------------------------------------------------------------

 


Company Disclosure Schedule
[●]
